DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.
 
Allowable Subject Matter
Claims 1-10, 18-20, 22-34, 42-44 and 46-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to independent claims 1 and 25, the closest prior art Meredith (PGPUB 20070290972), fails to disclose wherein the conductive thin film includes a central region defining an active area of the electro-optical layer and a peripheral region, which at least partially surrounds the central region and is electrically separated from the central region. As pointed out by applicant in their remarks dated 6/22/2021 on page 19, Meredith explicitly states that the conductive layer is not patterned. Modifying the layer to be patterned would break the core functionality of the lens. Two opposing patterns, 
With respect to independent claims 7 and 31, the closest prior art, Meredith (PGPUB 20070290972), fails to disclose in combination with all of the other elements of the claim wherein an alignment layer, which is formed over an inner surface of at least the second transparent substrate and contains linear alignment structures in contact with the liquid crystal layer that are oriented at a 45⁰ angle relative to the conductive stripes. Modification of Meredith to change the alignment structure angle would result in breaking the system. Further, there is no discernable motivation for such a change, in the context of the electrode layout provided by Meredith, in the prior art. Finally, see applicant’s remarks dated 1/27/2021 on page 18 last paragraph and page 19 first paragraph.
With respect to independent claims 18 and 42, the closest prior art, Meredith, fails to disclose wherein the plurality of the control chips comprise at least first and second control chips, which are respectively connected to apply the control voltage waveforms to first and second sets of the excitation electrodes, and wherein the first and second control chips are chained together by conductive traces on the transparent envelope, and wherein the second control chip is configured to select the control voltage waveforms to apply to the second set of the excitation electrodes responsively to commands received via the conductive traces from the first control chip. Modifying Meredith to have the plurality of control chips arranged and located as claimed would require extensive modification without any guarantee of success. Such an arrangement would require changing the basic structure of the optically performing elements and the method by which the device operates. Such a significant change would sufficiently change the device to make it unrecognizable from its original incarnation and would no longer operate in the same fashion. Therefore, it would require a significantly prohibitive amount of experimentation by one having ordinary skill. 

Claims 17 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-16 and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meredith (PGPUB 20070290972) in view of Blum et al. (PGPUB 20030231293) and further in view of Wang et al. (PGPUB 20150378240).

Regarding claim 11, Meredith discloses an optical apparatus, comprising: 
a transparent envelope (Fig. 1), which is configured to be mounted in a spectacle frame that is to be and worn in front of an eye of a user of the apparatus ([0003]); 

an array of excitation electrodes (30) comprising parallel transparent conductive stripes extending across a surface of the transparent envelope in a direction parallel over an active area of the electro-optical layer (Figs. 1 and 2 as well as [0015] and [0016]); 
at least one control chip (Fig. 3 Driver or processers [0016]), which is configured to generate control voltage waveforms for application to the electrodes ([0015] and [0016]); and 
conductive traces, which are disposed on the transparent envelope and connect the at least one control chip to ends of the conductive stripes so as to apply the control voltage waveforms to the electrodes ([0016]).
Meredith states that a driver is attached to the electrode set ([0016]) but does not disclose wherein the 71142-1016.2A2 transparent envelope curves about an axis of curvature that is parallel to a vertical axis of the head of the user wearing the spectacle frame; and that it is mounted on the transparent envelope in a location that is horizontally spaced away from the active area.
However, Blum teaches an electro-optic lens having a spherically curved lens ([0073] note that a spherical curved lens is a lens having curvature about the vertical and horizontal axes) having a curved envelope surface (720 in Fig. 8) wherein a controller (3060) is located within a lens (Fig. 30 and [0276] states that the controller is in or on the lens).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Meredith and Blum such that the lens and envelope were spherically curved and the controller was encased within the lens motivated by making the device more compact.
Modified Meredith does not disclose wherein the array of excitation electrodes comprising parallel transparent conductive stripes are curved along (while Blum teaches that the envelope is spherically curved, there is no specific teaching about conductive stripes being curved therein).
However, Wang teaches a liquid crystal display system having electrodes that may be curved or any other shape based on the needs of the system ([0031]).


Regarding claim 12, modified Meredith discloses wherein the electro-optical layer comprises a liquid crystal ([0013]).

Regarding claim 13, modified Meredith discloses wherein the conductive traces comprise transparent conductors disposed over the surface of the transparent envelope between the at least one control chip and the ends of the electrodes ([0016]).

Regarding claim 14, modified Meredith discloses wherein the conductive traces comprise first conductive traces connecting first terminals of the at least one control chip to respective upper 20 ends of a first set of the conductive stripes and second conductive traces connecting second terminals of the at least one control chip to respective lower ends of a second set of the conductive stripes ([0016] and Fig. 3).

Regarding claim 15, modified Meredith does not explicitly disclose wherein the at least one control chip has rectangular shape having long and short sides and is mounted on the transparent envelope with the 25 long sides parallel to the conductive stripes.
However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the shape of the controller rectangular such that long sides are parallel to the conductive strips, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of the controller for the purpose of reducing visual obstruction to the user.



Regarding claim 35, Meredith discloses an optical method, comprising: 
5 providing a transparent envelope (Fig. 1), which is configured to be mounted in a spectacle frame that is to be worn in front of an eye of a user of the apparatus ([0003]), and which contains an electro-optical layer (20) having an effective local index of refraction at any given location that is determined by a voltage waveform applied across the electro-optical layer at the location ([0013] and [0014]); 
10 extending an array of excitation electrodes (30) comprising parallel transparent conductive stripes across a surface of the transparent envelope in a direction parallel to the vertical axis over an active area of the electro-optical layer (Figs. 1 and 2 as well as [0015] and [0016]); 
mounting at least one control chip (Fig. 3 Driver or processers [0016]), which is configured to generate control voltage waveforms for application to the electrodes ([0015] and [0016]),  
connecting conductive traces on the transparent envelope between the at least one control chip and ends of the conductive stripes so as to apply the control voltage waveforms to the electrodes ([0016]).
Meredith states that a driver is attached to the electrode set ([0016]) but does not disclose wherein the transparent envelope curves about an axis of curvature that is parallel to a vertical axis of the head of the user wearing the spectacle frame; and that it is mounted on the transparent envelope in a location that is horizontally spaced away from the active area.
However, Blum teaches an electro-optic lens having a spherically curved lens ([0073] note that a spherical curved lens is a lens having curvature about the vertical and horizontal axes) having a curved envelope surface (720 in Fig. 8) wherein a controller (3060) is located within a lens (Fig. 30 and [0276] states that the controller is in or on the lens).

Modified Meredith does not disclose wherein the array of excitation electrodes comprising parallel transparent conductive stripes are curved along (while Blum teaches that the envelope is spherically curved, there is no specific teaching about conductive stripes being curved therein).
However, Wang teaches a liquid crystal display system having electrodes that may be curved or any other shape based on the needs of the system ([0031]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Meredith and Wang such that the conductive stripes are curved within or along the spherically curved envelope motivated by improving refractive index control.

Regarding claim 36, modified Meredith discloses wherein the electro-optical layer comprises a liquid crystal ([0013]).

Regarding claim 37, modified Meredith discloses wherein the conductive traces comprise transparent conductors disposed over the surface of the transparent envelope between the at least one control chip and the ends of the electrodes ([0016]).

Regarding claim 38, modified Meredith discloses wherein the conductive traces comprise first conductive traces connecting first terminals of the at least one control chip to respective upper ends of a first set of the conductive stripes and second conductive traces connecting second terminals of the at least one control chip to respective lower ends of a second set of the conductive stripes ([0016] and Fig. 3).

Regarding claim 39, modified Meredith does not explicitly disclose wherein the at least one control chip has rectangular shape having long and short sides and is mounted on the transparent envelope with the long sides parallel to the conductive stripes.


Regarding claim 40, modified Meredith discloses comprising extending further transparent conductive stripes across the transparent envelope in a direction perpendicular to the vertical axis, and connecting the further transparent conductive stripes to the at least one control chip (Figs. 1 and 2 as well as [0015] and [0016]).

Response to Arguments
Applicant's arguments filed 6/22/201 have been considered but they are not fully persuasive. 

Regarding applicant’s arguments regarding claims 1 and 25, the previous rejection has been withdrawn and have been indicated allowable in this action. 
Regarding applicant’s arguments regarding claims 11 and 35, the office partially disagrees. The applicant states that Blum does not specifically disclose the orientation of the axis of curvature. The office respectfully disagrees on this point. In general, ophthalmic lenses are convex-concave meniscus shaped lenses having a spherical shape (sometimes also having aspheric shapes and including cylinder powers depending on the type of correction). Blum’s disclosures specifically states that the lenses may be spherical ([0073]) and discloses a lens having an envelope for optical correction that is also curved (Fig. 8). If the envelope within the lens of Blum was not also spherically curved it would result in distances between the envelope and edge of the lens varying throughout the lens (the edge being the anterior or posterior surface of the lens), which would not allow it to properly function due to image aberrations that would be severe at the edges. Such aberrations would require specific corrections by the electrodes. 
In view of applicant’s arguments and the amendments to claims 11 and 35, the office has withdrawn the rejections of claims 17 and 41. These claims are now objected to in this action.
The office would be open to an interview for discussing this rejection and/or amendments to the claims in order to expedite prosecution for this application. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872